DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-36 as originally filed on 07/26/2019 are pending, and have been examined on the merits.  

Information Disclosure Statement
3.	The following “FOREIGN PATENT DOCUMENTS” cited in the 07/26/19 Information Disclosure Statement have not been considered for failure to comply with 37 CFR 1.98(a)(3)(i):
CITE NO. 118 at pg. 3 of 5; and
CITE NOS. 119-127 at pg. 4 of 5.
37 CFR § 1.98(a)(3)(i) requires a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  No such explanation was provided for these cited references.  
4.	The following “FOREIGN PATENT DOCUMENTS” cited in the 12/04/19 Information Disclosure Statement have not been considered for failure to comply with 37 CFR 1.98(a)(3)(i):
CITE NOS. 3 & 4 at pg. 1 of 1.
37 CFR § 1.98(a)(3)(i) requires a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the not in the English language.  No such explanation was provided for these cited references.  

Claim Objections
5.	Claims 1, 2, 14, 19, 23-28, & 32 are objected to because of the following informalities:  
	a.	In claim 1, line 9, the recitation of “the strip” should instead recite --the heating strip-- to be consistent with the prior recitation of “the heating strip” in line 4.  
b.	In claim 1, line 13, the recitation of “the strip” should instead recite --the heating strip--.  
c.	In claim 2, line 3, the recitation of “the strip” should instead recite --the heating strip--.  
	d.	In claim 14, line 2, the recitation of “at least 10 minutes or more” should instead recite “at least 10 minutes” since the recitation of “at least” renders the recitation of “or more” redundant.  
	e.	In claim 19, lines 1-2, the recitation of “wherein conforming the heating strip comprises adhere the heating strip” should instead recite --wherein conforming the heating strip comprises adhering the heating strip-- for grammatical reasons.  
f.	In claim 23, line 1, the recitation of “wherein programming comprises” should instead recite --wherein programming the heating strip comprises--. 
g.	In claim 24, line 1, the recitation of “wherein controlling comprises” should instead recite --wherein controlling the one or more parameters comprises--. 
h.	In claim 25, line 1, the recitation of “wherein controlling one or more parameters” should instead recite -- wherein controlling the one or more parameters --. 
i.	In claim 26, line 1, the recitation of “wherein controlling one or more parameters” should instead recite -- wherein controlling the one or more parameters --. 
claim 27, line 1, the recitation of “wherein controlling one or more parameters” should instead recite -- wherein controlling the one or more parameters --. 
k.	In claim 28, line 1, the recitation of “wherein controlling one or more parameters” should instead recite -- wherein controlling the one or more parameters --. 
l.	In claim 32, line 2, the recitation of “at least 10 minutes or more” should instead recite “at least 10 minutes” since the recitation of “at least” renders the recitation of “or more” redundant.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claims 1-15 & 30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
8.	Claim 1 recites the limitation “the heating strip” in line 4.  There is insufficient antecedent basis for this recitation in the claim.
9.	Claim 1 is an apparatus claim that includes a positive recitation of a method step, i.e., “a connecting cable which transmits electrical energy,”  “the substrate layer which receives the electrical energy,” and “the substrate layer which… emits thermal energy.”  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).  As such, one of ordinary skill in the art would not be reasonably apprised of the scope of 
10.	Claims 2-15 are rejected as ultimately depending from a claim (claim 1) rejected under 35 U.S.C. 112(b).
11.	Claim 30 recites the limitation “improve one or more conditions selected from the group consisting of an ocular surface, tear quality, lipid layer of tears, and tear break up time” in lines 1-2.  This recitation renders the claim indefinite, as the listed members of the markush group do not recite actual “conditions.”  As an example, while “ocular surface inflammation” may comprise a condition, the recitation of “ocular surface” alone is not a condition.  Likewise, “tear quality,” “lipid layer of tears,” and “tear break up time” are not “conditions.”  Clarification is required.   

12.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

13.	Claim 4 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
14.	Dependent claim 4 depends on itself.  As such, it fails to reference a claim previously set forth.  
15.	Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
NOTE:  For purposes of examination, claim 4 is being treated as if it depends from dependent claim 3.  

Claim Rejections - 35 USC § 103
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
19.	Claims 1-36 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0106576 to Badawi et al. (“Badawi”) [made of record in Applicant’s 07/26/19 IDS] in view of U.S. Patent Application Publication No. 2018/0071140 to Sheydin (“Sheydin”). 
20.	Regarding claim 1, Badawi teaches a heating strip system, comprising: 
a substrate layer [heating layer (36) - ¶’s [0096], [0097]; FIG. 3B (shown below)], having one or more heating elements incorporated [e.g., ¶[0097] (“The heating layer 36 may be configured to generate its heat energy… through any number various mechanisms such as mechanical, electrical, or chemical mechanisms”); see also ¶[0100] (“electrically resistive heating elements”)]; 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

a protective layer [contact layer (34) - ¶[0096] (“the treatment strip 10 may be configured to have a contact layer 34… which may protect the skin”); FIG. 3B (above)]…, wherein the heating strip [treatment strip (10); FIGS. 3A-3B] is configured to adhere to the underlying region of skin [see ¶[0018] (“the assembly for the treatment strip or strips may generally comprise one or more strips configured to adhere to an underlying region of skin”); see also ¶’s [0020], [0084], [0086]] and where the heating strip [(10)] has a flexibility sufficient to accommodate movement of the eyelid to allow for the subject to blink naturally without restriction from the strip [e.g., ¶[0090] (“… the treatment strips 10, 12 may apply, e.g., heat energy, to melt or liquefy any waxy or solid meibomian gland obstructions while the eyes remain unobstructed and are allowed to blink naturally.  The treatment strips 10, 12 thus allow for the natural blinking…”); see also ¶’s [0018], [0020], [0024]]; [and]
a controller [controller (340) - ¶[0135]; FIG. 39] which is programmable for a treatment therapy [¶[0140]] and which is in communication with the substrate layer via a connecting cable [connecting cable (338) - ¶’s [0135]-[0136]; FIG. 39] [NOTE: Badawi teaches, at ¶[0137], that any of the described treatment strips may be used with the controller] which transmits electrical energy to the substrate layer [NOTE: Badawi teaches that cable (338) provides power to the e.g., ¶’s [0096], [0097], [0100]] which is conducted throughout the strip… to the underlying region of skin [e.g., ¶[0096]].	DUCTILE LAYER 
	Badawi teaches that the treatment strips may incorporate various layers into the strips to effect various treatments [see, e.g., ¶[0028]], but doesn’t explicitly teach a ductile layer disposed between the substrate layer [heating layer (36)] and the protective layer [contact layer (34)].  As such, Badawi does not teach the following emphasized limitations:
a ductile layer attached in proximity to the substrate layer [(36)] and configured to conform and retain a shape of the heating strip to an anatomy of an underlying region of skin of an eyelid of a subject; [and]
[the] protective layer [(34)] attached in proximity to the ductile layer…; and 
… the substrate layer which receives the electrical energy and emits thermal energy which is conducted throughout the strip via the ductile layer to the underlying region of skin.
However, the use of a layer positioned between a substrate/heating layer and a protective/contact layer was well known in the art, before the effective filing date of the claimed invention, for the purpose of evenly distributing heat generated by the substrate/heating layer [it is noted that Applicant’s Specification (published as U.S. 2021/0022914) likewise describes the “ductile layer” as serving the same purpose at ¶[0093] (“the ductile layer 144 may conduct the heat emitted from the FPCBA layer 140 evenly over the entire heating strip assembly to facilitate the treatment of the underlying tissue surface…”)].   
Sheydin, in a similar field of endeavor, teaches a multilayered heating structure for providing therapeutic benefits to a user [Abstract], including a heating layer (2) with integrated heating elements, a primary therapeutic layer (6) having an outer protective shell layer (14), and a heat-distribution layer (11) mounted between the heating layer (2) and the primary therapeutic layer (6) that evenly distributes the heat generated by the heating layer (2) across the primary therapeutic layer (6) [Sheydin, e.g., ¶’s [0016], [0020]; FIGS. 2-3].   
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Badawi to include a ductile layer (a heat distribution layer) attached in proximity to the substrate layer (36) and the protective layer (34) [e.g., as broadly as claimed, positioned between the substrate layer (36) and the protective layer (34)] so as to provide the benefit/advantage of evenly distributing the heat generated by the substrate/heating layer, as taught by Sheydin.  Still further, such a particular known technique (incorporation of a heat distribution layer) was recognized as part of the ordinary capabilities of one skilled in the art (as demonstrated by Sheydin), and one of ordinary skill in the art would have been capable of applying this known technique to the known device (of Badawi), and the results (improved heat distribution via incorporation of a heat distribution layer) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
 As modified, the ductile layer (heat distribution layer) would comprise a portion of the overall structure of the heating treatment strip (10) of Badawi, which Badawi already teaches is configured to conform to (and be retained on) an anatomy of an underlying region of skin of an eyelid of a subject [see, e.g., ¶’s [0002], [0028], [0085]-[0088], [0090], [0111]; FIGS. 2A-2B].  As such, the ductile layer would also be configured to conform and retain a shape of the heating strip to an anatomy of an underlying region of skin of an eyelid of a subject since it is part of the overall structure of a heating treatment strip (10) that is already so configured.
claim 2, the combination of Badawi and Sheydin teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Badawi further teaches wherein the heating strip [(10)] has a first periphery which is shaped to extend and follow a border of one or more meibomian glands contained within the underlying region of skin, and the strip further has a second periphery which is shaped to extend and follow a free margin of the eyelid [¶’s [0021], [0085]].22.	Regarding claim 3, the combination of Badawi and Sheydin teaches all of the limitations of claim 2 for the reasons set forth in detail (above) in the Office Action.  
Badawi further teaches wherein the heating strip [(10)] is configured to adhere to an upper eyelid [¶’s [0084], [0085]; FIGS. 2A-2B].23.	Regarding claim 4, the combination of Badawi and Sheydin teaches all of the limitations of claim 3 for the reasons set forth in detail (above) in the Office Action [as noted above, for purposes of examination, claim 4 is being treated as if it depends from dependent claim 3 - see rejection under § 112(d)].  
Badawi further teaches a second heating strip [(12) - ¶’s [0084]-[0086]; FIGS. 2A-2B, 3A] in communication with the controller [(340) - ¶[0137]] and configured to adhere to a lower eyelid of the subject [¶’s [0084]-[0086]; FIGS. 2A-2B, 3A].24.	Regarding claim 5, the combination of Badawi and Sheydin teaches all of the limitations of claim 4 for the reasons set forth in detail (above) in the Office Action.  
Badawi further teaches wherein the heating strip [(10)] and second heating strip [(12)] are electrically coupled to one another via a coupler [see ¶’s [0135]-[0137]; FIG. 39; see also ¶[0161]]. 25.	Regarding claim 6, the combination of Badawi and Sheydin teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
claim 7, the combination of Badawi and Sheydin teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Badawi further teaches wherein the controller [(340)] is programmed to control one or more parameters of the heating strip [¶’s [0019], [0141], [0144]-[0148]].27.	Regarding claim 8, the combination of Badawi and Sheydin teaches all of the limitations of claim 7 for the reasons set forth in detail (above) in the Office Action.  
Badawi further teaches wherein the one or more parameters comprise a temperature [¶’s [0019], [0098], [0144], [0148]], treatment time [¶’s [0019], [0098], [0144], [0148]], frequency of treatment [¶[0148]], or thermal profile of the heating strip [¶’s [0096], [0098]].28.	Regarding claims 9-12, the combination of Badawi and Sheydin teaches all of the limitations of claim 7 for the reasons set forth in detail (above) in the Office Action.  
Badawi further teaches wherein the controller is programmed to heat the heating strip to:
a temperature of between 40º to 50º C [claim 9];
a temperature up to 45º C [claim 10];
a temperature of between 40.5º to 44.5º C [claim 11]; and 
a temperature of between 41.5º to 43.5º C [claim 12].
Particularly, Badawi teaches a temperature range of between 39ºC and 48ºC [see ¶[0019]], as well as about 20º to 55º C (or more) or between 40º to 50º C [see ¶[0097]].   
29.	Regarding claim 13, the combination of Badawi and Sheydin teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
e.g., ¶[0098]]. 30.	Regarding claims 14-15, the combination of Badawi and Sheydin teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Badawi further teaches wherein the controller is programmed to heat the heating strip for:
at least 10 minutes or more [claim 14]; and
up to 15 minutes [claim 15].
Particularly, Badawi teaches that a variety of treatment times may be implemented including, e.g., from 1 minute to 60 minutes [see ¶[0019]], a period of time lasting, e.g., from 5 minutes up to 24 hours or even longer [¶[0097]], a treatment time of, e.g., 1 to 30 minutes or more such as 60 minutes [¶[0144]], as well as an exemplary potential treatment frequency of, e.g., up to six times per day for ten minutes or up to an hour or more for each treatment [see ¶[0092]].  
31.	Regarding claim 16, Badawi teaches a method of treating a subject, comprising: 
conforming a heating strip [treatment strip (10); FIGS. 3A-3B] to an underlying region of skin of an eyelid of a subject… such that the heating strip [(10)] retains a shape of an anatomy of the underlying region of skin [see, e.g., ¶’s [0002], [0028], [0085]-[0088], [0090], [0111]; FIGS. 2A-2B]; 
initiating a treatment [e.g., ¶’s [0140]-[0144]] with the heating strip [(10)] via a controller [controller (340) - ¶[0135]; FIG. 39] [NOTE: Badawi teaches, at ¶[0137], that any of the described treatment strips may be used with the controller] transmitting electrical energy to a substrate layer [heating layer (36) - ¶’s [0096], [0097]; FIG. 3B] of the heating strip [(10)] having one or more heating elements [e.g., ¶[0097] (“The heating layer 36 may be configured to generate its heat energy… through any number various mechanisms such as mechanical, electrical, or chemical mechanisms”); see also ¶[0100] (“electrically resistive heating elements”)] via a connecting cable [connecting cable (338) - ¶’s [0135]-[0136]; FIG. 39] [NOTE: Badawi teaches that cable (338) provides power to the heating elements in the heating strip assemblies - ¶’s [0135]-[0136]; as such, when used with the treatment strip (10) illustrated in FIGS. 3A-3B, the cable (338) would be in communication with the substrate/heating layer (36) as the heating elements in treatment strip (10) are incorporated in heating layer (36) - ¶’s [0096], [0097], [0100]], …; and 
conducting thermal energy from the substrate layer [(36)] throughout the heating strip [(10)]… and into the underlying region of skin [e.g., ¶[0096]].
DUCTILE LAYER 
	Badawi teaches that the treatment strips may incorporate various layers into the strips to effect various treatments [see, e.g., ¶[0028]], including, e.g., a protective layer [contact layer (34) - ¶[0096] (“the treatment strip 10 may be configured to have a contact layer 34… which may protect the skin”); FIG. 3B].  
	Badawi does not, however, explicitly teach a ductile layer attached in proximity to the substrate layer [heating layer (36)].  As such, Badawi does not teach the following emphasized limitations:
conforming a heating strip to an underlying region of skin of an eyelid of a subject via a ductile layer within the heating strip such that the heating strip retains a shape of an anatomy of the underlying region of skin; 
initiating a treatment with the heating strip via a controller transmitting electrical energy to a substrate layer of the heating strip having one or more heating elements via a connecting cable, wherein the substrate layer is attached in proximity to the ductile layer; and 
conducting thermal energy from the substrate layer throughout the heating strip via the ductile layer and into the underlying region of skin.
the ductile layer 144 may conduct the heat emitted from the FPCBA layer 140 evenly over the entire heating strip assembly to facilitate the treatment of the underlying tissue surface…”)].   
	As one example, Sheydin, in a similar field of endeavor, teaches a multilayered heating structure for providing therapeutic benefits to a user [Abstract], including a heating layer (2) with integrated heating elements, a primary therapeutic layer (6) having an outer protective shell layer (14), and a heat-distribution layer (11) mounted between the heating layer (2) and the primary therapeutic layer (6) that evenly distributes the heat generated by the heating layer (2) across the primary therapeutic layer (6) [Sheydin, e.g., ¶’s [0016], [0020]; FIGS. 2-3].   
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Badawi to include a ductile layer (a heat distribution layer) attached in proximity to the substrate layer (36) and the protective layer (34) [e.g., as broadly as claimed, positioned between the substrate layer (36) and the protective layer (34)] so as to provide the benefit/advantage of evenly distributing the heat generated by the substrate/heating layer, as taught by Sheydin.  Still further, such a particular known technique (incorporation of a heat distribution layer) was recognized as part of the ordinary capabilities of one skilled in the art (as demonstrated by Sheydin), and one of ordinary skill in the art would have been capable of applying this known technique to the known device (of Badawi), and the results (improved heat distribution via incorporation of a heat distribution layer) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
e.g., ¶’s [0002], [0028], [0085]-[0088], [0090], [0111]; FIGS. 2A-2B].  As such, the ductile layer would also be configured to conform and retain a shape of the heating strip to an anatomy of an underlying region of skin of an eyelid of a subject since it is part of the overall structure of a heating treatment strip (10) that is already so configured.
32.	Regarding claim 17, the combination of Badawi and Sheydin teaches all of the limitations of claim 16 for the reasons set forth in detail (above) in the Office Action.  
Badawi further teaches wherein the heating strip [(10)] has a flexibility sufficient to accommodate movement of the eyelid to allow for the subject to blink naturally without restriction from the heating strip while covering one or more meibomian glands contained within the eyelid with the heating strip [e.g., ¶[0090] (“… the treatment strips 10, 12 may apply, e.g., heat energy, to melt or liquefy any waxy or solid meibomian gland obstructions while the eyes remain unobstructed and are allowed to blink naturally.  The treatment strips 10, 12 thus allow for the natural blinking…”); see also ¶’s [0018], [0020], [0024]]33.	Regarding claim 18, the combination of Badawi and Sheydin teaches all of the limitations of claim 17 for the reasons set forth in detail (above) in the Office Action.  
Badawi further teaches wherein the heating strip [(10)] has a first periphery which is shaped to extend and follow a border of the one or more meibomian glands contained within the eyelid and a second periphery which is shaped to extend and follow a free margin of the eyelid [¶’s [0021], [0085]].34.	Regarding claim 19, the combination of Badawi and Sheydin teaches all of the limitations of claim 16 for the reasons set forth in detail (above) in the Office Action.  
claim 20, the combination of Badawi and Sheydin teaches all of the limitations of claim 19 for the reasons set forth in detail (above) in the Office Action.  
Badawi further teaches adhering a second strip [(12) - ¶’s [0084]-[0086]; FIGS. 2A-2B, 3A] to a lower eyelid of the subject such that one or more meibomian glands contained within the lower eyelid are covered by the second strip [¶’s [0084]-[0086]; FIGS. 2A-2B, 3A].36.	Regarding claim 21, the combination of Badawi and Sheydin teaches all of the limitations of claim 20 for the reasons set forth in detail (above) in the Office Action.  
Badawi further teaches wherein the heating strip [(10)] and the second strip [(12)] are electrically coupled to one another [see ¶’s [0135]-[0137]; FIG. 39; see also ¶[0161]].37.	Regarding claim 22, the combination of Badawi and Sheydin teaches all of the limitations of claim 16 for the reasons set forth in detail (above) in the Office Action.  
Badawi further teaches wherein initiating the treatment comprises programming the heating strip via the controller attached to the substrate layer [¶’s [0019], [0141], [0144]-[0148]].38.	Regarding claim 23, the combination of Badawi and Sheydin teaches all of the limitations of claim 22 for the reasons set forth in detail (above) in the Office Action.  
Badawi further teaches wherein programming comprises controlling one or more parameters of the heating strip [¶’s [0019], [0141], [0144]-[0148]].39.	Regarding claim 24, the combination of Badawi and Sheydin teaches all of the limitations of claim 23 for the reasons set forth in detail (above) in the Office Action.  
Badawi further teaches wherein controlling comprises controlling a temperature [¶’s [0019], [0098], [0144], [0148]], treatment time [¶’s [0019], [0098], [0144], [0148]], frequency of treatment [¶[0148]], or thermal profile of the heating strip [¶’s [0096], [0098]].claims 25-28, the combination of Badawi and Sheydin teaches all of the limitations of claim 23 for the reasons set forth in detail (above) in the Office Action.  
Badawi further teaches wherein controlling one or more parameters comprises heating the heating strip to:
a temperature of between 40º to 50º C [claim 25];
a temperature up to 45º C [claim 26];
a temperature of between 40.5º to 44.5º C [claim 27]; and 
a temperature of between 41.5º to 43.5º C [claim 28].
Particularly, Badawi teaches a temperature range of between 39ºC and 48ºC [see ¶[0019]], as well as about 20º to 55º C (or more) or between 40º to 50º C [see ¶[0097]].   
41.	Regarding claim 29, the combination of Badawi and Sheydin teaches all of the limitations of claim 16 for the reasons set forth in detail (above) in the Office Action.  
Badawi further teaches wherein the method of treating comprises treating one or more conditions selected from the group consisting of dry eye [¶[0018]], evaporative dry eye, and Meibomian gland dysfunction [¶’s [0018], [0082]].42.	Regarding claim 30, the combination of Badawi and Sheydin teaches all of the limitations of claim 16 for the reasons set forth in detail (above) in the Office Action.  
As best understood [see rejection under § 112(b) above], Badawi further teaches wherein the method of treating comprises treating to improve one or more conditions selected from the group consisting of an ocular surface [¶[0083], [0092], [0093]], tear quality, lipid layer of tears, and tear break up time [see also ¶[0143]]. 43.	Regarding claim 31, the combination of Badawi and Sheydin teaches all of the limitations of claim 16 for the reasons set forth in detail (above) in the Office Action.  
e.g., ¶[0098]].44.	Regarding claims 32 & 33, the combination of Badawi and Sheydin teaches all of the limitations of claim 16 for the reasons set forth in detail (above) in the Office Action.  
Badawi further teaches wherein conducting thermal energy comprises heating the heating strip for:
at least 10 minutes or more [claim 32]; andup to 15 minutes [claim 33]. 
Particularly, Badawi teaches that a variety of treatment times may be implemented including, e.g., from 1 minute to 60 minutes [see ¶[0019]], a period of time lasting, e.g., from 5 minutes up to 24 hours or even longer [¶[0097]], a treatment time of, e.g., 1 to 30 minutes or more such as 60 minutes [¶[0144]], as well as an exemplary potential treatment frequency of, e.g., up to six times per day for ten minutes or up to an hour or more for each treatment [see ¶[0092]].  
45.	Regarding claim 34, the combination of Badawi and Sheydin teaches all of the limitations of claim 16 for the reasons set forth in detail (above) in the Office Action.  
Badawi further teaches wherein the method comprises treating the subject for a condition selected from the group consisting of meibomitis [¶[0124]], blepharitis [¶[0124]], ocular rosacea, acne [¶[0029]], arthralgia [¶[0029]], myalgia [¶[0029]], hordeolum [¶[0124]], styes [¶[0124]], chalazion [¶[0124]], and abcesses.46.	Regarding claim 35, the combination of Badawi and Sheydin teaches all of the limitations of claim 16 for the reasons set forth in detail (above) in the Office Action.  
Badawi further teaches wherein the method comprises treating the subject for a condition selected from the group consisting of conjunctivitis [¶’s [0083], [0124]], keratitis [¶’s [0083], [0124]], keratopathy [¶[0083]], iritis [¶[0083]], cyclitis [¶[0083]], glaucoma [¶[0083]], and cataract claim 36, the combination of Badawi and Sheydin teaches all of the limitations of claim 16 for the reasons set forth in detail (above) in the Office Action.  
Badawi further teaches wherein the method comprises treating the subject for improving a comfort level for wearing a contact lens [¶[0124]]. 

Conclusion
48.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794

/KAITLYN E SMITH/Primary Examiner, Art Unit 3794